Title: [Diary entry: 18 February 1788]
From: Washington, George
To: 

Monday 18th. Thermometer at 22 in the Morning—32 at Noon, & 29 at Night. Morning clear with the Wind at No. Wt. but towards evening shifted to the So. Wt. keeping clear; Navigation again stopped. Visited the Plantations at Muddy hole and Frenchs. The Ploughs were stopped every where.  The Women of Dogue run, Frenchs and the Ferry were all at Work in the New ground at the Mansn. House. At Muddy hole they were spreading dung. George Steptoe Washington who went down to see his Brother Ferdinand who died before he got to Lancaster returned about 12 oclock. And Mr. Harry Peake dined here. Finished landing the last of the Corn sent here by Colo. Jno. Fras. Mercer.